Citation Nr: 1023595	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-24 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to January 22, 2008 
for the award of a 100 percent disability rating for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney 


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision dated in April 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  On January 22, 2008, the Veteran filed an application for 
a TDIU.  The RO granted a 100 percent disability rating for 
the Veteran's PTSD effective January 22, 2008.

2.  The evidence of record does not show a factually 
ascertainable increase in PTSD symptoms, such as to warrant a 
100 percent disability rating, within the one year period 
prior to January 22, 2008.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 22, 2008 
for the grant of 100 percent disability for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

That said, where an increased rating has been granted and an 
effective date has been assigned, the typical increased 
rating claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  This case represents 
such an appeal.  Dingess v. Nicholson, supra; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007).  Moreover, the 
Veteran has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Further, the Board finds VA has satisfied its duty to assist 
the Veteran in the development of the earlier effective date 
claim on appeal.  All pertinent post-service treatment 
reports adequately identified by the Veteran have been 
obtained and associated with the claims folder.  A current VA 
examination would not provide evidence regarding the severity 
of the Veteran's service-connected PTSD prior to January 22, 
2008.  Thus, a remand for a VA examination is not necessary.  

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that such remands are to be avoided.  Sabonis 
v. .Brown, 6 Vet. App. 426, 430 (1994).  

Analysis

The Veteran contends that he is entitled to an effective date 
earlier than January 22, 2008 for the assignment of a 100 
percent disability rating for PTSD.  Specifically, he 
requests an effective date of July 13, 2005, the date he 
filed his original service connection claim for PTSD.  For 
the reasons that follow, the Board concludes that an earlier 
effective date is not warranted.

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2009).  The 
general rule as to the effective date of an award of 
increased compensation is that the effective date of the 
award "shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Where there has been a prior final determination, the award 
of VA benefits may not be effective earlier than the date the 
VA received the particular application for which the benefits 
were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 
2003).   Nonetheless, if new and material evidence was 
received prior to the expiration of the appeal period, or 
prior to the appellate decision if a timely appeal has been 
filed, the evidence must be considered as having been filed 
with the claim that was pending at the beginning of the 
appeal period, and therefore, the effective date is based on 
the date the earlier claim was filed.  See Muehl v. West, 13 
Vet. App. 159, 161-62 (1999); 38 C.F.R. § 3.400(q); 
VAOPGCPREC 12-98 (1998); see also Jennings v. Mansfield, 509 
F.3d 1362, 1368 (Fed. Cir. 2007); Roebuck v. Nicholson, 20 
Vet. App. 307, 316 (2006).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2009).  The term "claim" 
is defined by regulation as a formal or informal written 
communication requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2009).  An "informal claim" is defined as any 
communication, indicating an intent to apply for one or more 
benefits under laws administered by VA.  38 C.F.R. § 3.155(a) 
(2009).  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155(c).   VA must look at all communications from a 
claimant that may be interpreted as applications or claims - 
formal or informal - for increased benefits and is requested 
to identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

As an initial matter, the Board observes that the RO received 
the Veteran's service connection claim for PTSD on July 13, 
2005.  In September 2005, the RO granted service connection 
for PTSD and assigned a 50 percent disability rating with an 
effective of July 13, 2005, the date of receipt of the claim 
for PTSD.  The Veteran submitted a private psychological 
evaluation in April 2006.  Thereafter, the RO increased the 
evaluation of the Veteran's service-connected PTSD to 70 
percent effective April 17, 2006, the date the RO received 
the private psychological evaluation.  The Veteran filed a 
notice of disagreement arguing that he was entitled to an 
earlier effective date for the award of 70 percent for his 
service-connected PTSD and in July 2008, the Board granted 
the Veteran's claim, assigning an effective of July 13, 2005 
for the 70 percent disability rating.  

In October 2006, the Veteran submitted a claim for a total 
disability rating based on individual unemployability as a 
result of service-connected disabilities (TDIU).  In 
January 16, 2007, the RO denied the Veteran's claim for TDIU.  
The Veteran did not appeal this decision.  

On January 22, 2008, the RO received another claim for TDIU.  
In a rating decision dated in April 2008, the RO increased 
the Veteran's service-connected PTSD from 70 percent to 100 
percent effective January 22, 2008, the date the RO received 
the claim for TDIU.  In April 2008, the Veteran filed a 
notice of disagreement with the effective date of the 100 
percent disability rating for service-connected PTSD.  [In a 
July 2008 rating action, the RO granted a TDIU from 
December 19, 2007 (the date following his last day of 
employment) to January 22, 2008.]

After a careful review of the record, the Board concludes 
that the Veteran's increased rating claim was received on 
January 22, 2008.  The Board notes that a claim for a TDIU 
is, in essence, a claim for an increased rating.  Dalton 
v. Nicholson, 21 Vet. App. 23, 31-32 (2007).  See also Hurd 
v. West, 13 Vet. App. 449, 451-52 (2000) & Norris v. West, 12 
Vet. App. 413, 420 (1999).  As discussed above, VA first 
received a formal application for TDIU on October 23, 2006.  
The RO sent a copy of the rating decision that denied TDIU to 
the Veteran on January 26, 2007.  The Veteran did not submit 
a notice of disagreement with respect to the January 26, 2007 
decision.  However, VA received another formal claim for TDIU 
on January 22, 2008.  Although the second claim for TDIU was 
received within one year of the January 26, 2007 rating 
decision, that second claim did not include an express of 
disagreement with the 2007 determination.  

In determining that the Veteran's claim from an increased 
rating for PTSD was received on January 22, 2008, the Board 
finds that this claim does not go back to the original 
service connection claim for PTSD which was filed in July 
2005.  That claim ultimately resulted in the July 2008 
decision in which the Board granted an effective date of 
July 13, 2005 for the grant of a 70 percent rating for the 
service-connected PTSD.  A July 15, 2008 rating action 
effectuated the Board's decision.  The Board's decision is 
final.  38 C.F.R. § 20.1100.  

As noted above, an effective date may be awarded up to one 
year prior the receipt of a claim for an increased rating.  
38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400(o)(2).  The 
Board must therefore determine the earliest date within this 
one-year period as of which it was ascertainable that an 
increase in the Veteran's PTSD occurred.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2009).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

In order for the Veteran to receive the next higher 
disability rating of 100 percent under the General Rating 
Formula for Mental Disorders, the evidence must show that his 
psychiatric disability more closely approximates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation, or own name.  38 C.F.R. § 
4.130, General Rating Formula for Mental Disorders.  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  A GAF score ranging between 31 and 40 
reflect "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  Id.  A 
score of 41 and 50 indicate "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR serious impairment in social, occupation or 
school functioning (e.g., no friends, unable to keep a 
job)."  Id.  A score between 51 and 60 reflects "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupation, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

A review of the Veteran's claims file shows that from January 
22, 2007 to January 21, 2008 there are no medical records 
with respect to treatment for the Veteran's PTSD or other 
mental health disorders.  The Board observes that the Veteran 
reported in the February 2008 VA examination for mental 
health that he had not been able to get more frequent 
treatment because he lives about two and a half hours from 
the VA Medical Center.  In addition, the February 2008 VA 
examination report indicates that the Veteran was not in 
receipt of group or individual psychotherapy for PTSD and 
that his only therapy was medication.  

Based on the foregoing, there is simply no evidence of record 
that indicates the criteria for a rating in excess of 70 
percent are met at anytime within the one-year period prior 
to the filing of the Veteran's TDIU claim on January 22, 
2008.  The evidence does not suggest that the Veteran's PTSD 
manifested in total occupational and social impairment, so as 
to warrant a higher rating of 100 percent under Diagnostic 
Code 9411.  As an ascertainable increase in the Veteran's 
PTSD is not shown within the one-year period prior to the 
date of receipt of claim, an effective date earlier than 
January 22, 2008 is not warranted.  See 38 U.S.C.A. § 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an earlier 
effective date.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an effective date prior to January 22, 2008 
for the award of a 100 percent disability rating for PTSD is 
denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


